Citation Nr: 0815512	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-00 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from May 1980 to September 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2008 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

The Board notes that the veteran initially claimed (March 
2004) that her current psychiatric disability was related 
multiple pregnancies and miscarriages during service.  As 
indicated by a February 2008 letter from the veteran's VA 
psychiatrist, and as further discussed at the March 2008 
Board hearing, the veteran now asserts that her PTSD is also 
related to sexual assaults that occurred during service.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
the claimed inservice stressor; and credible evidence that 
the claimed inservice stressor actually occurred.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).




In West v. Brown, 7 Vet. App. 70 (1994), the Court elaborated 
on the analysis in Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  In Zarycki, the Court held that in addition to 
demonstrating the existence of a stressor, the facts must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Id. at 98-99.  In West, the 
Court held that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  Id. at 79.  VA records in the veteran's 
claims file contain diagnoses of PTSD.  The Board notes, 
however, that a diagnosis of PTSD, related to service, based 
on an examination which relied upon an unverified history, is 
inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  It 
must therefore be determined whether there exists a stressor 
which has been verified from official sources or if there is 
credible supporting evidence from another source that a 
stressor claimed by the veteran occurred.

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, VA determines that the veteran did not engage in 
combat with the enemy, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.

The Board notes that the veteran's service personnel records 
do not show that she received medals or decorations which 
verify combat, and the veteran has not asserted as such.  
Indeed, there is no service department evidence that the 
veteran engaged in combat, and so service connection for PTSD 
requires credible supporting evidence that a claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272, 278 (1999), it was noted 
that there are special evidentiary procedures for PTSD claims 
based on personal assault.  In personal 


assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities.  VA 
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Topic 17, Developing Claims for Service Connection 
for PTSD Based on Personal Trauma (Dec. 13, 2005).

Under the provisions of 38 C.F.R. § 3.304(f)(3), if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.

As the assertion that the veteran's PTSD is the result of an 
inservice personal assault has been raised subsequent to the 
October 2007 supplemental statement of 


the case, the RO has not had a chance to fully develop this 
claim.  Accordingly, the veteran should be sent a VCAA letter 
which addresses evidence needed to support her claim of 
service connection for PTSD based on personal assault.  The 
letter should have an attached development letter in 
accordance with 38 C.F.R. § 3.304(f)(3).

The veteran also maintains that her PTSD is related to a 
pelvic examination conducted during service, and the service 
medical records do indicate that she had pelvic examinations 
during service.  While a stressor in this case (undergoing a 
pelvic examination during service) has been verified, other 
stressors, such as being the victim of sexual assault during 
service, have not been verified.  Further, as noted in a May 
2004 VA record, the Board notes that the veteran has reported 
experiencing traumatic events prior to service.

In sum, based on these considerations, the Board finds that 
further action should be taken to attempt to verify the 
veteran's stressor on inservice sexual assaults, and the 
Board will remand the claim so that this may be done.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the veteran a 
VCAA letter which addresses the evidence 
needed to support the claim of service 
connection for PTSD based on personal 
assault in accordance with 38 C.F.R. § 
3.304(f)(3).  The veteran should also be 
given the opportunity to submit 
additional evidence to verify any other 
claimed stressors.

2.  Based on the information received in 
the development above, the RO should 
conduct any further development 
considered necessary in regard to her 
claimed stressors.

3.  Following this development, the AOJ 
should specify the existence of any 
verified stressor (if any, in addition to 
the stressor of undergoing a pelvic 
examination during service) for the 
record.

4.  Following this development, the AOJ 
should arrange for a VA examination to 
confirm or rule out a diagnosis of PTSD 
(in accordance with DSM-IV and 38 C.F.R. 
§ 4.125) based on any verified 
stressor(s), to include the stressor of 
undergoing pelvic examinations during 
service.  The examiner should be provided 
with a list of verified stressors from 
service and should be requested to 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that the verified 
stressor(s) supports any diagnosis of 
PTSD.  The veteran's claims file must be 
made available to the examiner prior to 
examination, and the examination report 
should indicate whether the examiner 
reviewed the records.

5.  The AOJ should then readjudicate the 
issue on appeal.  If the benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and her representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




